                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DAVID WICHTERMAN, JR., as                                  CIVIL ACTION
 Administrator of the Estate of Daniel
 Wichterman, deceased,
                      Plaintiff,

                v.                                          NO. 16-5796

 CITY OF PHILADELPHIA,
 CORIZON HEALTH,
 POLICE CORRECTIONAL OFFICER
 JUSTIN AVERY,
 POLICE CORRECTIONAL OFFICER
 WILLIAM GWALTHNEY,
 TAIRU WAHABU, RN, and,
 OFFICER JOYNER, BADGE NO. 114,
                Defendants.


DuBois, J.                                                                         June 19, 2019

                                    MEMORANDUM

I.     INTRODUCTION

       On January 30, 2015, Daniel Wichterman died while in custody of the Philadelphia

Police Department. Wichterman allegedly suffered an opioid overdose in a holding cell at the

City of Philadelphia Police Detention Unit (“PDU”) after being arrested on suspicion of driving

under the influence of narcotics. Plaintiff David Wichterman, Jr., the Administrator of the Estate

of Daniel Wichterman, and his brother, commenced this action on November 9, 2016. The

following claims are asserted: a Fourteenth Amendment claim under 42 U.S.C. § 1983 against

Police Correctional Officers Justin Avery, William Gwalthney, and Lavern Joyner, and a nurse

stationed at the PDU, Tairu Wahabu, R.N.; a Monell claim against the City of Philadelphia; and

state law negligence claims against Wahabu and Corizon Health, Inc (collectively, the “Corizon

defendants”).
           Presently before the Court are Corizon defendants’ (1) Motion to Exclude the Expert

Testimony of Robert L. Cohen, M.D., and (2) Motion to Exclude Testimony of Sarah E.

Wakeman, M.D. For the reasons that follow, the Motions are granted in part and denied in part.

II.        BACKGROUND1

                A. Accident, Arrest, and Intake

           On January 30, 2015, Daniel Wichterman was arrested on suspicion of driving under the

influence (“DUI”) after he was involved in a minor automobile accident. City Def. Stmt. of

Undisputed Material Fact (“City SUMF”) ¶¶ 7, 20. At approximately 3:00 p.m., two police

officers, Officer Gregory Sulock and Officer Richard Greger responded to the accident. Id. at ¶

8. Wichterman informed both Sulock and Greger that he had taken heroin. Id. at ¶¶ 12, 17.

Both officers observed that Wichterman appeared intoxicated but testified that they did not

believe he was in a state of overdose. Id. at ¶¶ 13, 14, 15, 21, 23. After Officer Greger

determined that there was probable cause for a DUI charge, Wichterman was transported to the

PDU. Id. at ¶¶ 20, 24; Corizon Stmt. of Undisputed Material Facts (“Corizon SUMF”) ¶ 7.

           Wichterman arrived at the PDU at approximately 5:33 p.m., on January 30, 2015, at

which point he was searched and escorted to the Accident Investigation Division (“AID”). City

SUMF ¶¶ 28, 39. The AID Officer on duty, Officer Patrick Farrell, interviewed Wichterman

from approximately 5:40 p.m. to 6:12 p.m. Id. at ¶ 40; Pl.’s Statement of Facts (“Pl. SOF”) ¶ 67.

Farrell observed that Wichterman had constricted pupils, slow speech and movements, and a

raspy voice. City SUMF ¶ 41. After conducting the interview, Farrell walked Wichterman to

the nurse’s station so that a blood draw could be performed to test for narcotics. Id. at ¶ 46.




1
    In this Memorandum, the Court includes only those facts necessary to explain its decision.

                                                            2
           B. Medical Screening by Nurse Wahabu

       The nurse stationed at the PDU on January 30, 2015, was defendant Tairu Wahabu, who

was employed by defendant Corizon Health, a private company which provides medical services

to the PDU. Id. at ¶ 5–6; Corizon SUMF ¶ 2. Wichterman’s intake with Wahabu was recorded

on video. Corizon SUMF ¶ 4.

       Wahabu began Wichterman’s evaluation by taking his vital signs which Wahabu testified

were “perfect.” City SUMF ¶¶ 50, 51. Next, Wahabu drew Wichterman’s blood. Farrell Dep.

90:21–91:23; City SUMF ¶ 72. Officer Farrell, who was present for the blood draw, retrieved

the blood sample and returned to his office. Farrell Dep. 96:14–97:15.

       After Officer Farrell left, Nurse Wahabu began conducting Wichterman’s intake

screening by filling out a “receiving screening form” as required by Corizon policy. Pl. SOF

¶ 76. In response to question 4 on the screening form which asked: “Does the inmate appear to

be under the influence of, or withdrawing from[,] drugs or alcohol[?]”, Wahabu circled “Y” for

“yes.” Id. at ¶ 78. Next to that question Wahabu wrote the word “Klonopin.” Id. Wahabu

testified that, despite his affirmative answer to question 4, Wichterman did not actually appear to

be under the influence of any drug. Id. at ¶ 79. Wahabu explained that he answered “yes” to that

question because Wichterman told him he took Klonopin for his anxiety. Wahabu Dep. 174:9–

18. Wahabu also answered “yes” to questions 6 and 7 which asked about treatment for health

conditions including use of prescription medication. Pl. SOF ¶ 81.

       For the remaining questions Wahabu selected “N” for “no.” Id. at ¶¶ 82–83, Ex. 12A.

However, Wahabu did not circle responses for each question individually. Wahabu circled “N”

individually in response to questions 8 through 13 but simply drew a single straight line through

all “N” responses for questions 14 through 21, including question 15, which asked “Do you use



                                                 3
drugs?” Id. at ¶¶ 82–83, Ex. 12A. Wahabu testified that he asked Wichterman whether he used

“any street drugs – heroin, crack, everything,” and Wichterman answered “no, he hadn’t used

anything like that.” Id. at ¶ 86.

        In contrast to Farrell’s observations, Nurse Wahabu testified that he saw no signs of

physical illness or intoxication when Wichterman was in his presence. Id. at ¶ 90. Wahabu

explained that if he noticed any of the symptoms described by Farrell – constricted pupils,

lethargic speech, lethargic movements, or a raspy voice – in a detainee like Wichterman, he

would have immediately sent the detainee to the hospital. Id. at ¶ 95.

        Wahabu was familiar with how to recognize and treat an opiate overdose. Id. at ¶ 23.

Narcan, a drug that is often successful in reversing the effects of an opiate overdose, was

available in the PDU at the time of Wichterman’s arrest. Id. Wahabu testified that he had

experience treating detainees with Narcan and estimated that he had administered Narcan

approximately fifty times to detainees who appeared to be overdosing. Id.

        As the PDU’s registered nurse, Wahabu has discretion to determine where detainees are

sent after conducting their intake screening. City SUMF ¶ 59. At the end of Wichterman’s

screening, Wahabu decided that neither emergency medical care nor specialized observation was

necessary and sent Wichterman to the general PDU population. Id. at ¶ 60.

            C. The Cell Block

        After the medical screening, Wichterman arrived on the cell block at approximately 6:17

p.m. Pl. SOF ¶ 121; City SUMF ¶ 62. The two Police Correctional Officers (“PCOs”) assigned

to the cell block at the time were defendants Justin Avery and William Gwalthney. City SUMF

¶ 64. Both Avery and Gwalthney testified that they had no concerns about Wichterman’s health

or safety at the time he arrived on the cell block. Id. at ¶¶ 71, 73. Wichterman was placed in cell



                                                 4
#2 with another detainee, Michael Panichelli. Id. at ¶ 74. From 6:17 to 10:15 p.m. Wichterman

remained in his cell. During those four hours Avery and Gwalthney walked up and down the

corridor a number of times, but neither physically entered Wichterman’s cell until after 10:00

p.m. Id. at ¶¶ 76, 79.

       Defendant PCO Lavern Joyner was also on duty at the time, working as a fingerprint

technician. Id. at ¶ 65. Joyner attempted to retrieve Wichterman for fingerprinting twice, once at

8:26 p.m. and again at 8:56 p.m. Id. at ¶¶ 80, 83. Joyner testified that when she attempted to

wake Wichterman she opened the door to cell #2, called his name once or twice, received no

response, shut the door, and left the cell block. Id. at ¶ 81. She further testified that she believed

that Wichterman was sleeping and did not have any concerns about Wichterman’s health or

safety. Id. at ¶ 82. In contemporaneous notes Joyner wrote that Wichterman was “knocked out,”

“would not move,” and that he was “sleeping hard.” Joyner Dep. 40:13–41:3, 45:5–20.

       At approximately 10:15 p.m., Wichterman’s cellmate, Panichelli informed Gwalthney

that something might be wrong with Wichterman. City SUMF ¶ 91. Avery and Gwalthney

entered Wichterman’s cell, attempted unsuccessfully to wake him, and then called Wahabu for

help. Id. at ¶¶ 93, 94. At 10:18 p.m. Wahabu arrived at Wichterman’s cell, began CPR, and

instructed the PCOs to call 911. Id. at ¶ 94–95.

       Wichterman was pronounced dead at 11:31 p.m. Id. at ¶ 97. His Autopsy and

Toxicology Report stated that his cause of death was drug intoxication as a result of an opioid

overdose. Id. at ¶ 98; Corizon SUMF ¶ 25. The parties dispute whether Wichterman consumed

the fatal dose of heroin before or after arrival at the PDU. Corizon SUMF ¶ 26.




                                                   5
           D. Procedural Background

       On November 10, 2017, plaintiff, as Administrator of Wichterman’s Estate, filed an

Amended Complaint (Document No. 29). The Amended Complaint asserts claims of (1)

deliberate indifference against the individual defendants under the Eighth and Fourteenth

Amendments, (2) violations of Wichterman’s rights under the Eighth and Fourteenth

Amendments by the City of Philadelphia and Corizon Health, and (3) and state law negligence

claims against Corizon defendants. The Eighth Amendment claims were later abandoned on the

ground that Wichterman, as a pretrial detainee, had no rights under the Eighth Amendment. Pl.

Consol. Resp. 2 n. 2. Likewise, Plaintiff has abandoned his municipal liability and corporate

negligence claims against Corizon as set forth in Counts Two and Three of the Amended

Complaint. Pl. Consol. Resp. 2 n. 3. However, he maintains his negligence claim for vicarious

liability against Corizon based on Wahabu’s conduct. Id.

       On May 30 and May 31, 2018, respectively, Corizon defendants filed a Motion to

Exclude the Expert Report of Robert L. Cohen, M.D, and a Motion to Exclude the Expert

Testimony of Sarah E. Wakeman, M.D. (Document Nos. 37, 39). Both Motions are fully

briefed and ripe for decision.

III.   LEGAL STANDARD

       Federal Rule of Evidence 702 provides:

       A witness who is qualified as an expert by knowledge, skill, experience, training,
       or education may testify in the form of an opinion or otherwise if: (a) the expert’s
       scientific, technical, or other specialized knowledge will help the trier of fact to
       understand the evidence or to determine a fact in issue; (b) the testimony is based
       on sufficient facts or data; (c) the testimony is the product of reliable principles and
       methods; and (d) the expert has reliably applied the principles and methods to the
       facts of the case.

That rule requires the Court to act as a gatekeeper and is applicable to scientific testimony and

testimony based on “technical” and “other specialized” knowledge. Kumho Tire Co., Ltd. v.
                                                  6
Carmichael, 526 U.S. 137, 141 (1999). A court must determine whether an expert “employs in

the courtroom the same level of intellectual rigor that characterizes the practice of an expert in

the relevant field.” Id. at 152.

       Rule 702 has a “liberal policy of admissibility.” Pineda v. Ford Motor Co., 520 F.3d

237, 243 (3d Cir. 2008) (quoting Kannankeril v. Terminix Int’l, Inc., 128 F.3d 802, 806 (3d Cir.

1997)). As such, the “rejection of expert testimony is the exception and not the rule.” Dorman

Prods. v. PACCAR, Inc., 201 F. Supp. 3d 663, 686 (E.D. Pa 2016) (quoting Fed. R. Evid. 702

Advisory Committee Note).

       Courts must address a “trilogy of restrictions” before permitting the admission of expert

testimony: qualification, reliability and fit. Schneider v. Fried, 320 F.3d 396, 404 (3d Cir. 2003);

Elcock v. Kmart Corp., 233 F.3d 734, 741 (3d Cir. 2000). The party offering the expert must

establish each requirement by a preponderance of the evidence. In re TMI Litig., 193 F.3d 613,

663 (3d Cir. 1999).

               A. Qualification

       “To qualify as an expert, Rule 702 requires the witness to have ‘specialized knowledge’

regarding the area of testimony.” Betterbox Commc’ns Ltd. v. BB Techs., Inc., 300 F.3d 325,

335 (3d Cir. 2002) (quoting Waldorf v. Shuta, 142 F.3d 601, 625 (3d Cir. 1998)). The Third

Circuit has instructed courts to interpret the qualification requirement “liberally” and not to insist

on a certain kind of degree or background when evaluating the qualifications of an expert. See

Waldorf, 142 F.3d at 625. “The language of Rule 702 and the accompanying advisory

committee notes make clear that various kinds of ‘knowledge, skill, experience, training, or

education’ [] qualify an expert as such.” In re Paoli R.R. Yard PCB Litig., 916 F.2d 829, 855 (3d

Cir. 1990) [hereinafter “Paoli I”] (quoting Fed. R. Evid. 702).



                                                  7
       Moreover, “[t]his liberal policy of admissibility extends to the substantive as well as the

formal qualifications of experts.” Pineda, 520 F.3d at 244. Thus, “it is an abuse of discretion to

exclude testimony simply because the trial court does not deem the proposed expert to be the

best qualified or because the proposed expert does not have the specialization that the court

considers most appropriate.” Holbrook v. Lykes Bros. S.S. Co., 80 F.3d 777, 782 (3d Cir. 1996).

               B. Reliability

       The reliability requirement “means that the expert’s opinion must be based on the

‘methods and procedures of science’ rather than on ‘subjective belief or unsupported

speculation’; the expert must have ‘good grounds’ for his or her belief.” In re Paoli R.R. Yard

PCB Litig., 35 F.3d 717, 742 (3d Cir. 1994) [hereinafter “Paoli II”] (quoting Daubert v. Merrell

Dow Pharm., Inc., 509 U.S. 579, 590, (1993)). The test of reliability is “flexible” and “the law

grants a district court the same broad latitude when it decides how to determine reliability as it

enjoys in respect to its ultimate reliability determination.” Kumho Tire, 526 U.S. at 141–42

(emphasis omitted). In determining whether the reliability requirement is met, courts examine

the following factors where appropriate:

       (1) whether a method consists of a testable hypothesis; (2) whether the method has
       been subject to peer review; (3) the known or potential rate of error; (4) the
       existence and maintenance of standards controlling the technique’s operation; (5)
       whether the method is generally accepted; (6) the relationship of the technique to
       methods which have been established to be reliable; (7) the qualifications of the
       expert witness testifying based on the methodology; and (8) the non-judicial uses
       to which the method has been put.

United States v. Mitchell, 365 F.3d 215, 235 (3d Cir. 2004) (citing Paoli II, 35 F.3d at 742 n.8).

These factors are “neither exhaustive nor applicable in every case.” Kannankeril, 128 F.3d at

806–07.

       Under the reliability prong, parties “do not have to demonstrate to the judge by a

preponderance of the evidence that the assessments of their experts are correct, they only have to
                                                 8
demonstrate by a preponderance of evidence that their opinions are reliable.” Paoli II, 35 F.3d at

744 (emphasis omitted). “As long as an expert’s scientific testimony rests upon ‘good grounds,

based on what is known,’ it should be tested by the adversary process—competing expert

testimony and active cross-examination—rather than excluded from jurors’ scrutiny for fear that

they will not grasp its complexities or satisfactorily weigh its inadequacies.” Mitchell, 365 F.3d

at 244 (quoting Ruiz-Troche v. Pepsi Cola of Puerto Rico Bottling Co., 161 F.3d 77, 85 (1st Cir.

1998)).

                 C. Fit

          For expert testimony to meet the “fit” requirement, it must “assist the trier of fact to

understand the evidence or to determine a fact in issue.” Fed. R. Evid. 702. “This condition

goes primarily to relevance. Expert testimony which does not relate to any issue in the case is

not relevant and, ergo, non-helpful.” Daubert, 509 U.S. at 591 (internal citations omitted).

‘“Fit’ is not always obvious, and scientific validity for one purpose is not necessarily scientific

validity for other, unrelated purposes.” Id.

IV.       DISCUSSION

          Corizon defendants seek to exclude, under Federal Rule of Evidence 702, the reports and

testimony of two of plaintiffs’ experts, Dr. Robert L. Cohen and Dr. Sarah E. Wakeman. For the

reasons that follow, the Court grants in part and denies in part Corizon defendants’ Motions

seeking to exclude Dr. Cohen and Dr. Wakeman’s reports and testimony.

             A. Motion to Exclude the Testimony of Dr. Robert Cohen, M.D.

          Plaintiff describes Cohen as a “correctional health expert.” Pl. Consol. Daubert Resp. 2.

Cohen’s report opines that (1) Wahabu violated Corizon’s practices and the relevant standard of

care, (2) Wahabu’s actions resulted in a lack of observation of Wichterman as he lost



                                                    9
consciousness, and (3) had Wahabu observed the loss of consciousness, Wichterman could have

been saved by emergency intervention, such as the administration of Narcan. Pl. Consol.

Daubert Resp. 4–5. To be admissible at trial, each opinion offered by Cohen must meet Rule

702’s requirements of qualification, reliability, and fit. Schneider v. Fried, 320 F.3d 396, 404

(3d Cir. 2003).

                   i. Qualification

       As a preliminary matter, Dr. Cohen is highly qualified. Cohen is medical doctor who is

board-certified in the field of internal medicine with more than thirty-five years of experience in

correctional medicine. Corizon Def. Mot. To Exclude Cohen Ex. 1. Cohen has served as a

federal and state court-appointed monitor for compliance with consent decrees and settlement

agreements regarding the provision of medical care in prisons and jails in at least seven different

jurisdictions. Pl. Resp. 8. He has served as a member of the National Commission on

Correctional Health Care and as an appointed member of the New York City Board of

Correction. Pl. Resp. 8; Corizon Def. Mot. To Exclude Cohen Ex. 1. Cohen also worked on

cases involving evaluation of conditions in the PDU, the same unit involved in this matter. Pl.

Resp. 8. Furthermore, as Director of the Montefiore Center for Rikers Island Health Services,

Cohen supervised the provision of medical services for more than 13,000 prisoners in New York

City jails and oversaw a staff of approximately 500 physicians, mid-level practitioners, registered

nurses, licensed practical nurses, psychiatrists, psychologists, social workers, pharmacists,

laboratory technicians, and administrative and clerical staff. Corizon Def. Mot. To Exclude

Cohen Ex. 1.

       Based on this experience, Cohen has “specialized knowledge” regarding correctional

medicine. See Betterbox Commc’ns Ltd., 300 F.3d at 335. Therefore, he is qualified to offer an



                                                10
opinion regarding the standard of care that should be provided to a detainee at the PDU, the

impact of Wahabu’s acts or omissions, and the cause of harm to Wichterman.

                   ii. Reliability

       First, Corizon defendants argue that Cohen fails to reliably establish the standard of care

that Wichterman was entitled to as a detainee. Corizon Def. Mot. Exclude Cohen 7. In support

of this argument they state that Cohen “fails to address the relevant national standards, either the

National Commission of Correctional Health Care and the American Correctional Association

standards.” Id. They contend that Cohen’s assertions that Wahabu acted inappropriately are no

more than ipse dixit. Id. at 8. The Court disagrees.

       Although Cohen does not use the phrase “standard of care” he states that Wahabu’s

conduct “amounted to a seriously improper nursing action.” Corizon Def. Mot. To Exclude

Cohen Ex. 1, at 12. Pennsylvania does not require that an expert use “magic words” when

testifying to the applicable standard of care in a medical malpractice case. Laskowski v. U.S.

Dept. of Veterans Affairs, 918 F. Supp. 2d 301, 314 (2013). “Pennsylvania courts have

consistently explained that ‘the standard of care in medical malpractice actions is first and

foremost what is reasonable under the circumstances.’” Id. (citing Joyce v. Boulevard Physical

Therapy & Rehab. Ctr., P.C., 694 A.2d 648, 656 (Pa. Super. Ct. 1997)); see also Fox v. Horn,

No. 98-5279, 2000 WL 49374, at *6 (E.D. Pa. Jan. 21, 2000) (“An expert need not use ‘magic

words’ . . . when expressing her opinion to make a prima facie case. Instead the Court must look

at the substance of the expert’s testimony.”). Throughout his report, Cohen references Corizon’s

policies, practices, and expectations of Corizon supervisors. In context, Cohen’s testimony

regarding “improper nursing action[s]” is best interpreted as a reference to the standard of care.




                                                 11
Having concluded that Cohen’s testimony constitutes standard of care testimony, the Court turns

to whether the testimony is reliable.

       In support of his conclusion that Wahabu’s conduct was “seriously improper” or fell

below the standard of care, Cohen discusses Corizon policies and references his professional

judgment based on his experience working in correctional medicine. Cohen reviewed extensive

case materials in developing his opinions, including: eighteen depositions, deposition exhibits,

surveillance video, and documents obtained from Corizon. Corizon Def. Mot. To Exclude

Cohen Ex. 1, at 3. Therefore, the Court concludes that Cohen’s opinion as to the standard of care

required of a registered nurse in the correctional setting is based on good grounds and meets Rule

702’s reliability requirement. See Laskowski, 918 F. Supp. 2d at 314 (“Although the standard of

care must be objective, an expert who relies on his or her years of practice and experience in a

particular field can sufficiently establish the standard of care.”); Morgan-Mapp v. George W. Hill

Corr. Facility, No. 07-2949, 2008 WL 11366456, at *1 (E.D. Pa. Oct. 3, 2008) (finding

correctional medicine expert’s opinion to be reliable based on expert’s application of “wealth of

experience . . . to the specific facts of this case” and expert’s review of medical records, policies

and procedures, and deposition transcripts).

       Next, Corizon defendants argue that Cohen’s report fails to “provide how any action or

inaction by Corizon defendants caused Wichterman harm.” Corizon Def. Mot. Exclude Cohen

10. The Court disagrees. Cohen’s report provides reliable expert opinions regarding causation.

First, as set forth above, he opined on standard of care. He then concluded that Wahabu’s failure

to meet the standard of care caused Wichterman’s harm. Specifically, Cohen stated that had

Wahabu “identified the fact that Mr. Wichterman used heroin . . . . Mr. Wichterman would have

been observed closely and treated with Narcan when he lost consciousness.” Corizon Def. Mot.



                                                 12
To Exclude Cohen Ex. 1, at 12. Furthermore, Cohen states “Had [Wahabu] performed his

rounds appropriately, he would have noted that Mr. Wichterman was unconscious, and required

emergency treatment.” Id. “Narcan was available in the PDU and Nurse Wahabu knew how to

use it. Narcan reverses heroin overdoses and its administration would have saved Mr.

Wichterman’s life.” Id. Cohen’s conclusions as to causation are based on his experience as a

medical doctor working in correctional medicine and on his review of the record, as described

above, including the inspection of eighteen depositions, video footage, and exhibits. Cohen’s

expertise, applied to the facts of this case, renders his causation opinion reliable under Rule 702.

                     iii. Fit

        Finally, the Court must evaluate whether Cohen’s testimony meets Rule 702’s “fit”

requirement by assisting “the trier of fact to understand the evidence or to determine a fact in

issue.” Fed. R. Evid. 702. Fit “goes primarily to relevance. Expert testimony which does not

relate to any issue in the case is not relevant and, ergo, non-helpful.” Daubert, 509 U.S. at 591.

        Cohen’s opinion regarding the standard of care in a medical facility such as the PDU will

help the jury assess whether Corizon defendants failed to meet that standard and whether that

failure caused Daniel Wichterman’s death. “The Pennsylvania Supreme Court has stated that a

finding of malpractice must be supported by expert testimony suggesting the defendant deviated

from the standard of care and that the deviation was a substantial factor leading to plaintiff’s

harm.” Fox v. Horn, No. 98-5279, 2000 WL 49374, at *6 (E.D. Pa. Jan. 21, 2000). Cohen’s

standard of care and causation testimony is highly relevant to plaintiff’s medical malpractice

claim. For those reasons, Cohen’s testimony as to both standard of care and causation fit the

facts of the case.




                                                 13
       As a final matter, Corizon defendants object to Cohen’s use of the phrase “blatantly

indifferent” in describing Wahabu’s conduct. They argue that although Cohen uses the term

“blatantly” instead of “deliberately,” Cohen is opining on the ultimate legal conclusion of

deliberate indifference. They further state that any such testimony on the ultimate legal issue of

deliberate indifference does not assist the jury in understanding the evidence or determining a

fact in issue, instead it merely “tells a jury what result to reach, expresses a legal conclusion and

includes assertions regarding a defendant’s state of mind.” See Corizon Def. Mot. Exclude

Cohen 12 (citing Wilson v. Douglas County, No. 03-70, 2005 WL 3019486 at *2 (D. Neb. Nov.

10, 2005)).

       The Court agrees with Corizon on this issue. Although Cohen does not specifically use

the phrase “deliberate indifference,” his conclusion that a defendant acted with “blatant[]

indifferen[ce]” does not assist the jury in understanding the evidence or determining a fact in

issue, as required under Rule 702, and presents a danger of misleading the jury. Under Rule 403,

courts may exclude evidence if its probative value is substantially outweighed by the danger of

“confusing the issues” or “misleading the jury.” Fed. R. Evid. 403. In this case, the Court

concludes that the probative value, if any, of Cohen’s testimony that a defendant was “blatantly

indifferent” is substantially outweighed by the danger of misleading the jury and, therefore, must

be excluded. See Quagliarello v. Dewees, 802 F. Supp. 2d 620, 624 (E.D. Pa. 2011)

(“Collectively [Federal Rules of Evidence 701, 702, 704, and 403] afford ample assurances

against the admission of opinions which would merely tell the jury what result to reach, and

require the court to exclude opinions phrased in terms of inadequately explored legal criteria.”)

(internal citations omitted).




                                                 14
       For the foregoing reasons Corizon defendants’ Motion to Exclude the Expert Testimony

of Robert L. Cohen, M.D. is granted in part and denied in part. The Court grants that part of

defendants’ Motion seeking to exclude testimony concluding that defendants’ actions were

“blatantly indifferent.” The Court denies that part of defendants’ Motion seeking to prohibit

Cohen from testifying to (1) standard of care and (2) causation.

           B. Motion to Exclude the Testimony of Dr. Sarah Wakeman, M.D.

       Plaintiff describes Dr. Wakeman as an “addiction medicine expert.” Pl. Consol. Daubert

Resp. 2. Wakeman’s report opines that (1) Wahabu’s actions violated Corizon’s written policies,

(2) the forensic evidence demonstrates that Wichterman’s overdose was the result of his pre-

arrest ingestion of both opiates and benzodiazepines, and (3) if Wichterman had survived the

overdose and been offered medical treatment, his prognosis for recovery from opioid use

disorder would have been favorable. Id. at 5–6.

       Corizon defendants argue that Wakeman’s testimony is inadmissible because her

opinions are “conclusory” and she “fail[s] to articulate applicable standards of care.” Def. Mot.

Exclude Wakeman 7. They further contend that establishing the standard of care through expert

testimony is a critical step in establishing a prima facie case of medical malpractice and

Wakeman’s failure to articulate a standard of care renders her testimony inadmissible. Id. (citing

Brannan v. Lankenau Hospital, 417 A.2d 196, 199 (Pa. 1980)).

       Corizon defendants mischaracterize the admissibility standard. Wakeman’s testimony

will not be discarded in its entirety on the ground that she fails to provide admissible standard of

care testimony. Although, “a testifying expert physician” is typically required to establish the

standard of care in a medical negligence action, see Estate of Goldberg v. Nimoityn, 193 F. Supp.




                                                 15
3d 482, 489 (E.D. Pa. 2016), the Court is not aware of any requirement that each expert in a

medical negligence action offer admissible standard of care testimony.

       Because Cohen’s testimony regarding standard of care has been ruled admissible, see

supra Section IV(A), any failure by Wakeman to present an admissible opinion as to standard of

care would not impact the relevance of the remainder of her expert opinions. However, each

opinion offered by Wakeman must meet the admissibility requirements of Rule 702 which

requires courts to address a “trilogy of restrictions” before permitting the admission of expert

testimony: qualification, reliability and fit. Schneider v. Fried, 320 F.3d 396, 404 (3d Cir. 2003).

                    i. Qualification

       “To qualify as an expert, Rule 702 requires the witness to have ‘specialized knowledge’

regarding the area of testimony.” Betterbox Commc’ns Ltd., 300 F.3d at 335 (quoting Waldorf,

142 F.3d at 625).

       Wakeman has been practicing medicine for more than nine years and has been on the

faculty of Harvard Medical School since 2012. Pl. Consol. Daubert Resp. 11. She also has

specific expertise in addiction medicine, and has served as a faculty member of the Center for

Prisoner Health and Human Rights at Brown University, as the Course Director for the Opioid

Use Disorder Education Program at Harvard Medical School, and as Medical Director of the

Massachusetts General Hospital Addiction Consult Team. Id.; Corizon Def. Mot. to Exclude

Wakeman Ex. 1. Additionally, Wakeman serves as chair of both the American Society of

Addiction Medicine Drug Court Task Force and the Massachusetts Society of Addiction

Medicine Policy Committee, and was appointed to the Governor of Massachusetts’s Opioid

Addiction Working Group. See Corizon Def. Mot. to Exclude Wakeman Ex. 1 & 2. Wakeman




                                                16
has also published several articles on the treatment of substance abuse disorders in correctional

settings. Pl. Consol. Daubert Resp. 11.

       This extensive experience in the field of addiction medicine qualifies Wakeman to use

testimony and forensic toxicology evidence to opine about the clinical cause of Wichterman’s

death. She is also qualified to testify as to whether medical intervention could have saved

Wichterman’s life, and Wichterman’s likelihood of recovery had his life been saved. However,

Wakeman has never worked in a correctional setting, and is not qualified to testify to “standard

of care.”

                  ii. Reliability

       The reliability requirement demands that experts have “good grounds” for their beliefs

and that scientific knowledge be based on the methods and procedures of science rather than on

subjective belief or unsupported speculation. Paoli II, 35 F.3d at 742.

       In preparing her report, Wakeman reviewed (1) the Complaint, (2) all deposition exhibits

including toxicology testing results both premortem and postmortem, autopsy report, and mental

health records from Rockford Partial hospitalization Program, (3) the depositions of David

Wichterman, Jr. and Donna Werner, and (4) the report and supplemental report of Dr. Jonathan

Arden. Corizon defendants contend that this record review neglects some of the most important

evidence in the case including video footage of Wichterman’s intake and medical screening. Pl.

Consol. Daubert Resp. 8.

       Although Wakeman’s review of the record is incomplete, her failure to conduct an

exhaustive review goes to the weight of the evidence, not its admissibility. “As long as an

expert’s scientific testimony rests upon ‘good grounds, based on what is known,’ it should be

tested by the adversary process—competing expert testimony and active cross-examination—



                                                17
rather than excluded from jurors’ scrutiny for fear that they will not grasp its complexities or

satisfactorily weigh its inadequacies.” Mitchell, 365 F.3d at 244 (quoting Ruiz-Troche v. Pepsi

Cola of Puerto Rico Bottling Co., 161 F.3d 77, 85 (1st Cir. 1998)).

       Wakeman appropriately relied on, inter alia, the toxicology test results, autopsy report,

mental health records, reports of plaintiff’s forensic pathology expert, and her own expertise in

addiction medicine to develop her opinion that Wichterman’s overdose was the result of his pre-

arrest ingestion of both opiates and benzodiazepines. Wakeman’s opinion is based on good

grounds. To the extent that Corizon defendants seek to challenge Wakeman’s opinion, they can

do so through cross-examination at trial.

       Wakeman also opines that Wichterman’s prognosis for long-term remission and recovery

from opioid use disorder would have been favorable if he had survived the overdose. Expert

testimony on the issue of prognosis is regularly held to be reliable when it is offered by a treating

physician who directly evaluates the individual in question and utilizes standard diagnostic

techniques. See Lee v. Kmart Corp., No. 2014-0079, 2017 WL 3083412, at *6 (D.V.I. July 18,

2017). In this case, Wakeman never acted as Wichterman’s treating physician and was unable to

evaluate him directly because of his death. Consequently, Wakeman based her opinion on: (1)

Wichterman’s medical treatment records showing that he sought treatment in 2012 for bipolar

disorder and had no history of drug use at that time, (2) the deposition testimony of

Wichterman’s family members, (3) the reported means of heroin use (insufflation of heroin as

opposed to intravenous injection), and (4) her knowledge of heroin treatment and the likelihood

of long term remission for individuals with opioid use disorder. Corizon Def. Mot. to Exclude

Wakeman Ex. 1.




                                                 18
        Although Wakeman does not cite any statistics or peer reviewed articles supporting her

conclusions, as a qualified medical expert Wakeman is entitled to rely on her own expertise as

applied to the facts of this case. See Keller v. Feasterville Family Heath Care Ctr., 557 F. Supp.

2d 671, 681 (E.D. Pa. 2008) (finding the expert testimony did not lack foundation where the

expert had a medical background and reviewed medical records). The Court concludes

Wakeman’s opinion on prognosis is based on good grounds and meets the Rule 702 requirement

of reliability.

                  iii. Fit

        The third step in Rule 702’s admissibility analysis requires the Court to evaluate whether

Wakeman’s expert opinions meet the requirement of “fit” by “assist[ing] the trier of fact to

understand the evidence or to determine a fact in issue.” Fed. R. Evid. 702.

        Wakeman’s opinion as to the cause of Wichterman’s overdose and subsequent death

helps the trier of fact understand the relevance of Wichterman’s ingestion of klonopin and refutes

defendants’ theory that Wichterman may have ingested additional drugs after he was taken into

custody. Corizon Def. Mot. Exclude Cohen 4. According to Wakeman, the co-ingestion of

klonopin, a benzodiazepine, with heroin, an opiate, “markedly increases the risk of overdose and

death” because both drugs “slow down breathing and when taken in combination, . . . produce

prolonged respiratory depression, greater than either drug alone.” Corizon Def. Mot. to Exclude

Wakeman Ex. 1 at 2. Wakeman further testifies that Wichterman’s toxicology report is

consistent with this theory and “does not necessarily indicate any additional use of a substance

between the time of arrest and death.” Id. This evidence is relevant to the determination of at

least one material fact, namely, whether Wichterman’s heightened risk of overdose should have

been identified by Wahabu during his medical intake screening.



                                                19
        Similarly, Wakeman’s expert opinion regarding Wichterman’s prognosis for long-term

remission is relevant to the issue of damages. Pl. Consol. Daubert Resp. 7. Specifically,

Wakeman’s testimony regarding Wichterman’s ability to recover from opioid addiction disorder

would assist a jury in calculating Wichterman’s lost earnings.

        Finally, Wakeman opines that Wahabu’s actions violated Corizon’s written policies. To

the extent that plaintiff intends to use such testimony to establish the relevant standard of care, as

discussed above, Wakeman is not qualified to do so based on her lack of experience working in

correctional settings. Moreover, because Wakeman cannot testify to the standard of care, she is

prohibited from testifying that Wahabu’s actions violated Corizon’s policies because any such

testimony does not meet the “fit” requirement. A jury is independently capable of understanding

Corizon’s policies and assessing whether Wahabu violated those policies. Consequently, expert

testimony on Corizon’s policies would not “assist the trier of fact” and is inadmissible under

Rule 702.

        For the foregoing reasons Corizon defendants’ Motion to Exclude the Expert Testimony

of Sarah E. Wakeman, M.D. is granted in part and denied in part. Wakeman may testify

regarding (1) her opinion that Wichterman’s overdose was the result of his pre-arrest ingestion of

both opiates and benzodiazepines, and (2) her opinion that Wichterman had a favorable

prognosis. Wakeman cannot testify about standard of care because she is not qualified to do so

and she cannot testify to defendants’ alleged violations of Corizon policy because such testimony

does not “assist the trier of fact.”

V.      CONCLUSION

        For the foregoing reasons, the Court grants in part and denies in part both of Corizon

defendants’ Motions, as follows:



                                                 20
       (1)       In ruling on Corizon defendants’ Motion seeking to exclude Dr. Robert Cohen’s

report and testimony:

             •   The Court denies those parts of the Motion seeking to prohibit Dr. Cohen from

                 testifying to standard of care and causation, and

             •   The Court grants that part of the Motion seeking to exclude testimony that

                 defendants’ actions were “blatantly indifferent.”

       (2)       In ruling on Corizon defendants’ Motion seeking to exclude Dr. Sarah

Wakeman’s report and testimony:

             •   The Court denies those parts of the Motion seeking to prohibit Dr. Wakeman from

                 testifying to the cause of Mr. Wichterman’s death and his prognosis for long term

                 recovery from opioid use disorder, and

             •   The Court grants those parts of the Motion seeking to exclude Dr. Wakeman from

                 testifying to standard of care and her opinion that Wahabu violated Corizon

                 policies.

       An appropriate Order follows.




                                                  21
